Citation Nr: 1721774	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a permanent and total disability determination, for the purpose of eligibility for Dependents' Education Assistance (DEA) benefits under Title 38, Chapter 35.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to August 1991 and June 2008 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the case was transferred to the jurisdiction of the RO in St. Louis, Missouri.

This matter was previously before the Board in September 2014 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268   (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she is permanently and totally disabled due to her service-connected PTSD and other service-connected disabilities, and should therefore be granted eligibility to DEA benefits under Title 38, Chapter 35.  She has submitted statements indicating that her physical disabilities have continued to degenerate and that her psychiatric disorder has failed to improve even after receiving extensive treatment.

"Permanent total disability" will be taken to exist when an individual's impairment is reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. § 3.340 (b).  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  Id.

In September 2014, the Board remanded the Veteran's claim in order to schedule the Veteran for VA examinations for the purpose of determining whether her combined service-connected disabilities were "total and permanent" in nature.  VA examinations were scheduled in February 2015 to evaluate the severity of the Veteran's service-connected sleep apnea, allergic rhinitis, PTSD, knee, left hip, scar and lumbar spine disabilities.  The examiner stated that the Veteran was not restricted from sedentary-type employment opportunities, and it appeared she was under-conditioned and would greatly benefit from an active fitness program to improve strengthening, muscle tone and range of motion.  However, the VA examiner provided no commentary on whether the Veteran's service-connected disabilities could be considered "total and permanent" under 38 C.F.R. § 3.340. 

Additional VA examinations were scheduled in May 2015 to evaluate the severity of the Veteran's PTSD and back disabilities.  In July 2015, the Veteran underwent VA examinations for her left hip and knee disabilities.  While these examination reports detailed the functional limitations the Veteran sustained as a result of these respective disabilities, no opinion was provided by any of the examiners on the probability of permanent improvement in severity of the Veteran's respective disabilities. 

As these respective VA examination reports are inadequate to answer the question of whether the Veteran's respective disabilities render her permanently and totally disabled under 38 C.F.R. § 3.340 (b), the claim must be remanded in order to obtain supplemental comment from a VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate VA examiner for supplemental comment with regard to her claim for entitlement to a permanent and total disability determination.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is the functional impairment from the Veteran's respective service-connected disabilities (PTSD; obstructive sleep apnea; degenerative joint disease of the lumbar spine, bilateral knees and left hip; instability of the bilateral knees; allergic rhinitis; and abdomen scar) "total and permanent," that is, are the disabilities reasonably certain to last throughout the remainder of the Veteran's life? 

The examiner should specifically address the criteria set forth for permanent total disability in 38 C.F.R. § 3.340.  Detailed rationale is requested for all opinions provided.  
2.  After conducting any other development deemed necessary, readjudicate the issue on appeal.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

